Citation Nr: 0701741	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  97-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for a low back disorder, classified as low back strain with 
spinal stenosis, degenerative disc disease, degenerative 
joint disease, spondylosis, and scoliosis.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from December 1962 to June 
1982.  He apparently had prior periods of active duty for 
training (ACDUTRA) during April-October 1960, August 1961, 
and June-July 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 1996 and June 1998 
rating decisions by the Roanoke, Virginia, Regional Office 
(RO), which, in effect, granted service connection and 
assigned an initial 10 percent, and later a 40 percent 
evaluation for a low back disorder, classified as low back 
strain with spinal stenosis, spondylosis, and scoliosis, 
effective August 1, 1995. 

By a subsequent January 1999 rating decision, the RO reduced 
that evaluation for the service-connected low back disorder 
from 40 percent to 10 percent, effective April 1, 1999 
(appellant had been issued a November 1998 notice of proposed 
rating reduction, which informed him as the basis for that 
proposed rating reduction that the June 1998 rating's 
assignment of a 40 percent evaluation was clearly and 
unmistakably erroneous, citing 38 C.F.R. § 3.105(a)).

The appellant subsequently appealed a February 2000 rating 
decision, which determined that the low back rating reduction 
decision was not clearly and unmistakably erroneous.  The 
Board, in an August 2001 remand, recharacterized the issue as 
entitlement to an evaluation in excess of 10 percent for a 
service-connected low back disorder for the period on and 
subsequent to April 1, 1999, to include restoration of a 40 
percent evaluation for the low back disorder.

In June 2004, the Board restored the 40 percent evaluation 
for the service-connected low back disorder, and remanded the 
issue of entitlement to an original rating in excess of 40 
percent for a low back disorder.  

During the remand period, in a March 2005 rating action, the 
RO granted separate evaluations for sciatic neuropathy of the 
lower extremities associated with the service connected low 
back disability.  That rating continued the 40 percent rating 
for orthopedic back pathology.  The veteran has not appealed 
the evaluations assigned to the neurological related 
disabilities of his lower extremities; therefore, the Board 
will only review the issue listed on the title page.  


FINDING OF FACT

The veteran's lumbosacral spine disability has been primarily 
manifested by pain on use with lumbar spine flexion of 30 
degrees and complaints of pain without evidence of 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5295, 5293, (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes the letter sent to 
the veteran in July 2003 does not fulfill the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) because the letter refers to service connection 
issues.  While a single Veterans Claims Assistance Act of 
2000 (VCAA)-compliant document was not sent to the appellant 
during the course of the appeal, the veteran was advised of 
the VCAA in supplemental statements of the case (SSOCs).  The 
Board finds that the statement of the case (SOC), SSOCs, and 
correspondence from the RO to the veteran, notified him of 
the information and evidence necessary to substantiate the 
claim, the information and evidence that VA would seek to 
provide, and the information and evidence he was expected to 
provide.  Ultimately de novo review was conducted, so there 
is no prejudice to the appellant in the notice provided in 
this fashion.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent all notice 
has not been provided there is no prejudice to the appellant.  
The Board is not going to increase the rating herein, so 
there is no reason to provide information concerning 
effective dates.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Factual background

A brief review of the veteran medical history relates that in 
July 1973, the veteran reported back pain that radiated to 
his left hip.  He reported that he had back pain before when 
he fell down stairs at boot camp.  The diagnosis was back 
strain.  He received treatment on occasion during the 
remainder of service.  

A VA examination was conducted in January 1996.  There were 
paravertebral spasms.  He had full range of motion.  There 
was pain, primarily on flexion.  Straight leg raising caused 
some discomfort in the right lower back.  Deep tendon 
reflexes were 1+ at the patella and Achilles.  There were no 
motor deficits.  A September 1995 magnetic resonance imaging 
(MRI) of the lumbar spine was interpreted as showing 
congenital narrowing of the lumbar canal, which was also 
considered secondary to facet joint hypertrophy that resulted 
in degenerative changes.  

In a February 1996 rating action, based on VA examination and 
inservice treatment, service connection was granted for 
recurrent low back strain with spinal stenosis.  A 10 percent 
evaluation was assigned, effective in August 1995 under 
Diagnostic Code 5295.

A private vocational analysis was conducted in June 1997.  
The report shows that the veteran sustained a "severe 
whiplash" in an October 1996 motor vehicle accident.  

In July 1997, a private physician reported that the veteran 
had severe low back manifestations that included pain, muscle 
spasm, sciatic neuropathy, and absent ankle jerks.  

A September 1997 VA examination reports shows that the 
veteran range of motion was flexion to 15 degrees, extension 
0-5 degrees, bilateral flexion 0-15 degrees, right rotation 
was 0-15 degrees.  There was extreme pain noted on all 
motion.  In June 1998, the rating was increased to 40 
percent, effective from August 1995.  

The RO, in November 1998, proposed to reduce the veteran's 
disability evaluation, in light of the fact that he failed to 
report his motor vehicle accident.  In a January 1999 rating 
action, the evaluation was reduced to 10 percent, effective 
April 1999.  

A VA examination was conducted in March 2000.  The physician, 
in reporting the diagnostic assessment, noted that the 
veteran had radiographic finding compatible with degenerative 
disc and facet changes that were age appropriate.  MRI 
revealed mild congenital spinal stenosis.  The examination 
was considered unreliable as the veteran exhibited improper 
behavior during the examination.  For example, it was noted 
that the veteran complained of paresthesias of the right arm 
when extending his spine.  The physician pointed out that 
this was not anatomically feasible.  

VA examinations were conducted in December 2001 and January 
2002.  Range of motion study showed that he was able to 
forward flex from 0-30 degrees with normal lumbar range of 
motion being 0-95 degrees.  He would not extend beyond 
neutral with normal range being 0-35 degrees.  Lateral 
bending was 5 degrees on each side with normal range being 0-
45.  There was pain on all ranges of motion.  Straight leg 
raising was positive for low back pain, bilaterally.  
Strength was 4/5 diffusely and had cogwheel responses.  A 
physician opined that any significant back pain that the 
veteran experienced was directly related to the automobile 
accident.  There was no evidence to suggest that the 
significant decline in lumbar function was secondary to his 
military related disability.  

The Board restored the 40 percent evaluation in June 2004.  
This was effectuated in a December 2006 rating action.  

VA examination was conducted in March 2005.  Straight leg 
raising was positive at 70 degrees with low back pain and 
radiation into the legs.  He could flex 30 degrees, extend 5 
degrees, lateral bend bilaterally 5 degrees, and rotate 
bilaterally 5 degrees.  There was pain on all range of 
motion.  There was increased pain on repetitive motion but no 
actual change in range of motion.  Strength in the lower 
extremities was 4+/5.  There was decreased sensation to 
vibration and pain in the ankles and feet.  There were trace 
reflexes in the ankles and the deep tendon reflexes were 
absent.  It was noted that a recent MRI revealed mild 
degenerative disc disease at the L2-3, L3-4, and L4-5 levels.  
There was moderately severe spinal canal stenosis at L4-5 and 
mild spinal canal stenosis at L3-4 secondary to a combination 
of congenital canal narrowing, diffuse disc bulges, and facet 
disease.  There was no evidence of significant neural 
foraminal narrowing at any level.  

In a March 2005 rating action, the RO granted separate 
evaluations for sciatic neuropathy of each lower extremity 
associated with the service connected low back disability.  A 
20 percent evaluation was assigned, effective from July 11, 
1997, and 40 percent from March 23, 2000.  



Criteria for increased evaluation

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering, effective on September 26, 2003.  (Former 
Diagnostic Code 5293 is now Diagnostic Code 5243).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Entitlement to a rating higher than 40 percent for service-
connected low back disability under the old law

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that severe 
limitation of motion warranted an evaluation of 40 percent.  

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating was 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

Under the old criteria, a 100 percent rating was assigned for 
spinal pathology resulting in ankylosis of the entire spine 
at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie- Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to September 30, 2002).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) held that when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These factors do not specifically relate to muscle 
or nerve injuries independently of each other, but rather, 
refer to overall factors, which must be considered when 
rating the veteran's joint injury.  DeLuca, supra.

The Board has considered the possibility of a rating in 
excess of 40 percent prior to the revisions, under several 
potentially applicable diagnostic codes.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, this is the 
highest maximum rating allowed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (limitation of motion) and 5295 
(lumbosacral strain).  Still further, there is no evidence of 
ankylosis; therefore Diagnostic Code 5289 (ankylosis) would 
not apply.

Moreover, because the RO has rated the veteran's neurologic 
symptoms separately as 40 percent disabling under Diagnostic 
Code 8520 effective July 11, 1997, beginning on July 11, 
1997, the veteran's back disability cannot be rated as 60 
percent disabling under the old Diagnostic Code 5293 (the 
version in effect prior to September 23, 2003), because that 
Diagnostic Code provision provides for compensation for both 
intervertebral disc syndrome and neurological symptoms.  See 
38 C.F.R. § 4.14; Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

The Board points out that the veteran is not adversely 
affected by this because even assuming, for the sake of 
argument, that a 60 percent rating was appropriate on the 
basis of the above.  Effective July 11,1997-in theory, he is 
appropriately compensated at this rate (40 percent for 
intervertebral disc syndrome under Diagnostic Code 5293, and 
20 percent for radiculopathy involving each lower extremity) 
because this results in a combined rating of 60 percent (see 
38 C.F.R. § 4.25).

As such the Board will now determine whether the veteran is 
entitled to a higher rating of 40 percent under the old law 
during the period between August 1995 and July 1997.  The 
Board realizes that the veteran has experienced significant 
manifestations.  However, the VA examination did not show him 
to have pronounced intervertebral disc syndrome.  Prior to 
July 1997, for the most part, there was no significant 
neurological symptomatology noted.  In January 1996, the 
veteran complained of pains involving the buttocks and 
calves.  Further, mild spasms along the paravertebral muscles 
were noted.  While there was evidence of chronic pain and 
stiffness, motor examinations were for the most part, within 
normal limits.  Mild sensory deficits were shown.  Moreover, 
the veteran had full range of motion.  Therefore, the Board 
does not find that a rating higher than 40 percent is 
warranted under Diagnostic 5293 prior to July 1997.

The Board will also consider whether he was entitled to a 
higher evaluation under Deluca since 1995.  During this 
period, the veteran reported multiple complaints including 
constant pain.  In September 1997, it was noted on VA 
examination that he did not appear to have incoordination, 
but was extremely limited by pain.  The March 2000 VA 
examination was unreliable due to exaggerated response to 
testing.  At the March 2005 VA examination, it was noted that 
there was increased pain on repetitive motion; however, there 
was no decrease in range of motion.  The veteran's lumbar 
spine motion has varied from 15 to 30 degrees of flexion.  
However, the evidence concerning the level of the veteran's 
back disability does not support the assignment of a higher 
disability evaluation.  The reported findings approximate no 
more than severe limitation of motion.  Further, the pain on 
use of his back which the veteran described to examiners was, 
the Board finds, adequately and appropriately compensated at 
the 40 percent level and did not warrant an evaluation in 
excess of 40 percent under 38 C.F.R. §§ 4.40, 4.45, or 
DeLuca, supra.  

Entitlement to a rating higher than 40 percent for service-
connected low back disability under the new regulations

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 (now 5243) provides that intervertebral 
disc syndrome should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 40 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and an 
evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of evaluations under that diagnostic code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2):  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that sacroiliac injury 
and weakness, Diagnostic Code 5236, is evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Therefore, the factors of 38 
C.F.R. § 4.40, 4.45 as interpreted in DeLuca are not for 
consideration in evaluating the veteran's lumbosacral spine 
disability under the new law.  

Under the new regulations, the Board finds that the veteran's 
low back does not exceed the 40 percent criteria of 
Diagnostic Code 5237.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
veteran's forward flexion since the new regulation took 
effect was 30 degrees.  So entitlement to an evaluation in 
excess of 40 percent for his lumbosacral spine disability 
under Diagnostic Code 5237 is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so his back disability may not be evaluated 
on the duration of incapacitating episodes.  Moreover, as 
noted, his neurological symptoms have been rated separately 
by the RO. 

In sum, the pertinent evidence of record, which includes the 
clinical reports and the veteran's written statements, 
provides no basis for an evaluation in excess of 40 percent 
for the veteran's lumbar spine disability.  


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for a low back disorder is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


